People v Benton (2019 NY Slip Op 05318)





People v Benton


2019 NY Slip Op 05318


Decided on June 28, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2019

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND NEMOYER, JJ. (Filed June 28, 2019.) 


MOTION NO. (1218/18) KA 15-01595.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJERRY BENTON, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.